DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (and particularly Figures 4, 9-10, 14B, 18B, and 19A-19B) are objected to because they do not comply with 37 CFR 1.84(b)(1). 
The following is a quotation of 37 CFR 1.84(b)(1):
37 CFR 1.84 Standards for drawings.
 (b) Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

In particular, it is noted that 37 CFR 1.84(b)(1) states that black and white photographs “are not ordinarily permitted in utility and design patent applications”, and “[T]he Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention”, and “[I]f the subject matter of the application admits of illustration by drawing, the examiner may require a drawing in place of a photograph".  Additionally, 37 CFR 1.84(b)(1) sets forth that “[T]he photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent".
First off, it is noted that the following Figures are in the form of black and white photographs:
Figure 24.
That said, it is noted that even in the circumstances where black and white photographs are permitted, 37 CFR 1.84(b)(1) requires that “[T]he photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent”.  In particular, the photographs for Figure 24 are objected to under 37 CFR 1.84(b)(1) for not being of sufficient quality so that all details in the photographs are reproducible in the printed patent.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 37 CFR 1.84(p)(3):
37 CFR 1.84 Standards for drawings.
 (p) Numbers, letters, and reference characters.— 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.

That said, 37 CFR 1.84(p)(3) states that (for drawings) “[N]umbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height”.  Thus, at least Figures 16, 17, 18, 21, 22, 23 (in the event that there is tiny text in the actual photograph, additional to the bottom captions about the Servo mismatch), 28, 29 (and it is also noted that the text on the graphs on the right side of Figure 29 is further obscured by the shading), and 32 (and particularly the text/symbols/possible Greek letters that are next to the lines in the diagram) are objected to for their use of text that is noticeably smaller than the standard set by 37 CFR 1.84(p)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
2 (paragraph 70) (it appears that “cutter holder 2” in paragraph 70 should be changed to –cutter holder 200—); 

1 (paragraph 70) (it appears that “workbench 1” in paragraph 70 should be changed to –workbench 100)--;

the “A-axis” (paragraph 70).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate two different structures (which can be seen by comparing 230 in Figure 2 vs. 230 in Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there are inconsistencies in the drawings, particularly re the figures (8-11) that depict details of the workbench and worm/worm gear mechanism.  In particular, while the specification does not explicitly describe the perspective of Figures 9-11, firstly, it is noted that if Figure 9 is intended to be a view looking from right to left of a portion of Figure 8 at which 104, 105 are located, then it is noted that elements 104 and 105 are inverted in Figure 9 as compared to how they are depicted in Figure 8.  Regardless of what perspective/point of view is intended to be shown in Figure 9, it is noted that there are inconsistencies between Figures 9, 10, and 11.  For example, while gear 106 is shown in Figures 9 and 10 at the end of indexing worm 104, and gear 107 is shown in Figures 9 and 11 at the end of damping worm 105, it is noted that micro-motion component/hydraulic cylinder 116 (which is described in paragraph 81 as being disposed on one end of the damping worm 105) is shown in Figure 9 as being disposed on one end of indexing worm 104, but in Figure 11, but 116 is instead shown in Figure 11 as being disposed on one end of damping worm 105.  (Note that as described in paragraph 36, Figure 10 is a “schematic view of an engagement relation between an indexing worm and an indexing worm gear”, and in paragraph 37, Figure 11 is “a schematic view of an engagement relation between a damping worm and a damping worm gear”.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the (one) “deformation groove” that is somehow “annularly and uniformly distributed on an outer sidewall of the second shaft sleeve (221)” as set forth in claim 5 (noting that as shown in Figure 5, there is no single deformation groove 223 that is “annularly and uniformly distributed on an outer sidewall of the second shaft sleeve 221”);
the “limit clamp ring” that is “for driving the second shaft sleeve (221) to deform adaptively” and that “is disposed in the deformation groove (223)” as recited in claim 5 (noting that as depicted in Figures 4 and 5, it does not appear that 248 in Figure 4 is a “ring”, as opposed to being a metal rubber elastomer material that is provided within linear groove(s) 223 shown in Figure 5);
the plural “connection discs” of claim 7; and
in the event that claim 8, lines 6-7 intends to recite three worms (as discussed below in a rejection of claim 8 under 35 USC 112(b)), then it does not appear that all three worms are shown.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
in paragraph 70, it appears that “big bracket 301” should be changed to –big bracket 201; and
in each of paragraphs 13, 14, and 75 (plural occurrences in paragraph 75), it is unclear what is meant by a “mother line”.
Appropriate correction is required.
Comment on Claim Language of Claim 2
In claim 2, it is noted that the claim recites “the first shaft sleeve (210) and a side of the first mounting portion (203a) are in a limiting fit and are provided therebetween with a first adjusting washer (211) for adjusting an axial position of the first shaft sleeve (210) relative to the conical section to adjust a fit clearance between the first shaft sleeve (210) and the conical section”.  It is noted that the term “limiting fit” is being given its plain meaning, i.e., a fit that provides some sort of “limit” in some manner/way.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cutter holder adjusting system for adjusting a position of the cutter holder (2) relative to the workbench (1)” in claim 1; and
“clearance adjusting mechanism for adjusting an axial position of the second shaft sleeve (221) relative to the conical through hole to adjust a fit clearance between the second shaft sleeve (221) and the sleeve (220)”, as set forth in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 8, and 10 are objected to because of the following informalities:  
in claim 1, line 3, it appears that “cutter holder (2)” should be changed to –cutter holder (200)--;
in claim 1, line 3, it appears that “workbench (1)” should be changed to –workbench (100)--;
in claim 8, line 2, it appears that “housing (100)” should be changed to –housing (101)--;
in claim 8, line 6, “104” should be placed in parentheses;
in claim 8, line 10, “indexing worm (104 )and” should be changed to –indexing worm (104) and” (i.e., the space between the four and the end parenthesis should be eliminated, and a space should be added between the end parenthesis and “and”); and
in claim 10, last line, it appears that “bracket (301)” should be changed to –bracket (201)--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, it is unclear (particularly noting the lack of any Oxford comma) with what “and a cutter holder adjusting system…” is intended to go, i.e., “worm gear machine, comprising…”, vs. “cutter holder (200) for clamping…”.  
The terms “big” in claims 1 and 10 (plural occurrences in claim 1) and “small” in claims 1 and 4 (plural occurrences in each of these claims) are relative terms which renders these claims indefinite. The terms “big” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how big the “big bracket” must be in order to be considered “big”, and how small it must be in order to be excluded by the term “big”, and it is also unclear how small the “small bracket” must be in order to be considered “small” and how big the small bracket must be in order to be excluded by the term “small”.  In the event that the two terms are only meant to be as compared to each other, Applicant may wish to consider claiming a “bigger bracket”, a “smaller bracket”, and reciting (in the claim) that the “smaller bracket is smaller than the bigger bracket”.
In claim 1, line 12, it is unclear whether “the cutter spindle (206)” is intended to reference the previously-recited “cutter holder spindle (206)”, or whether such is intended to reference a different element for which there is no antecedent basis in the claim.  If, as it appears, the intent was to reference the previously-recited “cutter holder spindle (206)”, then Examiner suggests inserting –holder—between “cutter” and “spindle” in claim 1, line 12.
In claim 2, line 9, it is unclear as to what “therebetween” is intended to refer, i.e., between what/where?  For example, it is unclear as claimed whether “therebetween” is intended to refer to “between the first shaft sleeve and the first mounting portion”, or whether “therebetween” is intended to refer to “between the first shaft sleeve and a side of the first mounting portion”.
In claim 2, penultimate line, the claim references an “axial position”.  However, it is noted that there is no axis or frame of reference provided in the claim for determining what is meant by “axial”.  The same situation exists in claim 4 re the limitation “an axial position” (in lines 9-10).
In claim 3, line 2, the limitation “the other side of the first mounting portion” lacks sufficient antecedent basis in the claim, noting that no such “other side” was previously expressly recited, nor is it inherent that the first mounting portion only has two sides (as opposed to at least left, right, upper, and lower sides, for example).  
In claim 3, line 3, the claim references an “axial force”.  However, it is noted that there is no axis or frame of reference provided in the claim for determining what is meant by “axial”, and furthermore, it is unclear whether or not such is intended to reference the same axis implied via the recitation of “an axial position of the first shaft sleeve (210)” in claim 2.
In claim 3, lines 3-4, the claim recites “a thrust bearing (213) for bearing an axial force is respectively disposed on two sides of the positioning plate (212)”.  However, it is unclear as claimed how many bearings are intended to be required by this limitation, i.e., a respective bearing for each of two sides, or one bearing that is configured/sized so as to be disposed on two (respective) sides.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as “a first thrust bearing (213) is disposed on one side of the positioning plate (212) and a second thrust bearing (213) is disposed on an opposite side of the positioning plate (212)”.  
	In claim 3, lines 8-11, the claim recites “wherein one thrust bearing (213) is disposed between the positioning plate (212) and the first shaft shoulder, and the other thrust bearing (213) is disposed between the positioning plate (212) and the limit sleeve (214)”.  It is unclear as set forth in the claim whether these thrust bearings (in lines 8-11) are intended to be the same as, or additional to, the thrust bearing (or thrust bearings, noting that it is unclear how many thrust bearings were intended to be recited in lines 3-4 of claim 3, as noted above) previously set forth in claim 3, lines 3-4.  It is noted that the limitation “the other thrust bearing” lacks sufficient antecedent basis in the claim.  In the event that Applicant also amends the claim to previously clearly recite two thrust bearings, and in the event that lines 8-11 are intended to reference those two thrust bearings, Applicant may wish to consider language such as “wherein one of the thrust bearings…” and “the other of the thrust bearings…” in lines 8-10.
	In claim 4, line 3, “the sleeve” lacks sufficient antecedent basis in the claim, noting that plural sleeves were previously recited in the claim (i.e., the “sleeve” of line 2, and the “second shaft sleeve” of line 2 which is, nevertheless, a sleeve), and noting that reference characters in the claim are to be considered as having no effect on the scope of the claims.  Applicant may wish to consider reciting a “first” sleeve in line 2 to allow for easier and clearer subsequent reference back to the desired sleeve (i.e., first sleeve vs. second sleeve).  A similar situation exists in claim 4, lines 4 and 11 re the limitation “the sleeve”. 
	In claim 4, line 4, it is noted that a “second hydrostatic oil chamber” is recited.  However, noting that no “first” hydrostatic oil chamber was previously recited in the claim, it is unclear how many hydrostatic oil chambers are required in order to meet claim 4, i.e., one (i.e., the specific second hydrostatic oil chamber that is explicitly recited in claim 4) or two (i.e., the specific second hydrostatic oil chamber that is explicitly recited in claim 4, as well as a “first” hydrostatic oil chamber implicit via the user of the term “second” in the limitation “second hydrostatic oil chamber”).  
	In claim 4, line 9, it is unclear what constitutes a “mother line”, as opposed to any other area/portion at which the expansion seam is located.  The same issue exists in claim 5, line 3.  Additionally, in claim 5, the lack of clarity is further compounded by the fact that in addition to the “expansion seam” 222 being located “along a mother line” (as recited in claim 4), claim 5 additionally recites that “the deformation groove (223) is arranged along the mother line of the seconds shaft sleeve (221)”, and it is unclear how or in what regard the expansion seam and deformation groove are to be considered to be at the same location as claimed.  (See Figure 5).  
	In claim 5, lines 1-2, the claim recites “wherein a deformation groove (223) is further annularly and uniformly distributed on an outer sidewall of the second shaft sleeve (221)”.  However, it is unclear how or in what regard a single deformation groove can be considered to be “uniformly distributed”, as claimed.  Additionally, given the configuration of deformation grooves 223 shown in Figure 5, which are the disclosed deformation grooves, it is unclear how or in what regard a single deformation groove 223 of the structure/configuration disclosed is to be considered to be “annularly” distributed.  
	In claim 6, lines 4-5, the claim recites “a third gear (233) simultaneously engaged with the first gear (231) and the second gear (232) is disposed on the first rotating shaft (230)”.  However, it is unclear as claimed whether this limitation is intended to mean “a third gear (233), simultaneously engaged with the first gear (231) and the second gear (232), is disposed on the first rotating shaft (230)” or “the second gear (232) is disposed on the first rotating shaft (230” and there is “a third gear (233) simultaneously engaged with the first gear (231)”.  If, as it appears, the former is intended, Applicant may wish to consider language such as “a third gear (233) is disposed on the first rotating shaft (230) and is engaged with both the first gear (231) and the second gear (232)”.
	In claim 6, the last two lines recite “the connection disc (235) is provided as at least two lobes, and a flat key (236) fitting with the cutter holder spindle (206) is disposed between two adjacent lobes of connection discs (235)”.  Firstly, it is unclear as claimed how or in what regard a “disc” is to be considered to be “provided as” lobes.  For example, it is unclear whether the claim intends to indicate that the disc comprises or includes such lobs, or whether the claim intends to indicate that there are plural “discs” in the form of lobes, or something else entirely.  Additionally, regarding the recitation of “two adjacent lobes of connection discs (235)”, it is unclear as set forth in the claim whether the “connection discs” are intended to include the previously recited “connection disc”, or whether the “connection discs” are instead intended to be additional to the previously-recited “connection disc”.  
	In claim 7, the limitation “the first gear (231)” lacks sufficient antecedent basis in the claim (noting that the claim depends from claim 8, rather than from claim 6).  
	In claim 7, the limitation “the second gear (232)” lacks sufficient antecedent basis in the claim (noting that the claim depends from claim 8, rather than from claim 6).  
	In claim 7, line 5, the limitation “the connection disc (235)” lacks sufficient antecedent basis in the claim, and it is unclear as claimed whether such is intended to be the same as, or different from, the previously-recited “connecting disc (235)” of claim 7, line 4.
	In claim 7, the claim recites “the connection disc (235) is provided as at least two lobes, and a flat key (236) fitting with the cutter holder spindle (206) is disposed between two adjacent lobes of connection discs (235)”.  That said, firstly, it is unclear as claimed how or in what regard a disc can be considered to be “provided as” lobes.  Additionally, it is unclear as claimed whether or not the recited “two adjacent lobes” are intended to be additional to the previously recited “at least two lobes”.  Additionally, it is unclear as claimed whether the recited “connection discs” (i.e., plural) at the end of claim 7, last line, are intended to be additional to the previously recited “connection disc” (previously set forth in line 5 of claim 7).  
	In claim 8, line 6, the claim recites “the worm and worm gear mechanism comprises an indexing worm (104) and a damping worm (105)…”.  However, it is unclear as claimed how many “worms” are intended to be required by this limitation, i.e., three (re the “worm” of the “worm and worm gear mechanism” limitation, plus the indexing worm, plus the damping worm), or two (as in the “worm and worm gear mechanism” is recited as an entity that comprises an indexing worm and a damping worm).
	In claim 8, lines 6-7, “the worm and worm gear mechanism comprises an indexing worm 104 and a damping worm (105) parallel to each other in axis”.  However, it is unclear as set forth in the claim what effect the term “in axis” is intended to have on the claim, and it is unclear what is meant by “parallel to each other in axis”.  
The term “slightly” in claim 8 (see line 16) is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how small of an amount of movement constitutes the damping worm moving “slightly”, and it is unclear how large the movement must be in order to be excluded by the term.  
In claim 8, line 16, there is no clear axis or frame of reference provided in the claim for determining what is meant by “axial”.  Additionally, in the limitation “an axial direction thereof” in claim 8, line 16, it is unclear as claimed to what “thereof” is intended to refer, i.e., of what/where?  For example, it is unclear whether such intends to reference a direction of the damping worm, or a direction of the micro-motion component.
In claim 8, last four lines, the claim recites “a micro-motion component for driving the damping worm (105) to slightly move along an axial direction thereof to ensure zero-clearance engagement between the damping worm (105) and the damping worm gear (110) is disposed on the damping worm (105)”.  However, it appears that some verbiage is missing from this limitation.  For example, to ensure zero-clearance engagement between the damping worm and what other element?  In the event that the limitation intended to indicate that the zero-clearance engagement was being ensured “between the damping worm (105) and the damping worm gear (110)”, then it appears that “and the damping worm gear (110) is disposed on the damping worm (105)” should be changed to –and the damping worm gear (110), wherein the damping worm gear (110) is disposed on the damping worm (105)”.  Alternatively, it is unclear as claimed what is intended to be set forth as “on the damping worm (105)” (in the last line of claim 8), i.e., the damping worm gear (110), or the “micro-motion component” 116.  
In claim 9, there is no clear axis or frame of reference provided in the claim for determining what is meant by “axial” and “radial” (plural occurrences of both “axial” and “radial” throughout claim 9).  Additionally, it is unclear as claimed whether all the references to “axial” and “radial” in claim 9 are intended to be with respect to the same axis re the “axial” recitation in claim 8, line 16, re the (unclear) “axis” referenced in claim 8, line 7, or re some other axis.  Additionally, noting that no clear axes of either the “axial hydrostatic guide rail” or the “mandrel” are provided in claim 9, it is unclear as claimed how or in what regard these elements are to be considered “coaxial” as set forth in claim 9, line 3.  Similarly, noting that no clear axes of either the “radial hydrostatic guide rail” nor the “mandrel” are provided in claim 9, it is unclear as claimed how or in what regard these elements are to be considered “coaxial” as set forth in claim 9, line 6.
In claim 9, last four lines, the claim recites “a hydraulic oil passage (114) for providing hydraulic oil between the axial hydrostatic guide rail (111) and a fitting surface of the mandrel (103) as well as between the radial hydrostatic guide rail (112) and the fitting surface of the mandrel (103) to form a hydraulic oil film is provided in the housing (101)”, it is unclear (via the “as well as” limitation) whether the claim intends to recite that the same hydraulic oil passes provides oil between the axial hydrostatic guide rail (111) and a fitting surface of the mandrel (103), and also provides oil between the radial hydrostatic guide rail (112) and the fitting surface of the mandrel (103) to form a hydraulic oil film, or whether the claim instead intends to require two hydraulic oil passages, i.e., one hydraulic oil passage that provides oil between the axial hydrostatic guide rail (111) and a fitting surface of the mandrel (103), and another hydraulic oil passage that provides oil between the radial hydrostatic guide rail (112) and the fitting surface of the mandrel (103).  
In claim 9, last two lines, it is unclear as set forth in the claim what is being set forth as “to form a hydraulic oil film”, i.e. hydraulic oil between the radial hydrostatic guide rail and the fitting surface of the mandrel (only); hydraulic oil between the radial hydrostatic guide rail and the fitting surface of the mandrel and hydraulic oil between the axial hydrostatic guide rail and a fitting surface of the mandrel; the hydraulic oil passage; etc.  Care should be taken to make sure clear support in the specification as originally filed is provided for any clarifying amendments.
	In claim 10, line 4, it is unclear as set forth in the claim with what “and a cutter holder seat…” is intended to go, i.e., “Y-direction guide rail (303) perpendicular to…”; wherein the cutter holder adjusting system comprises…”; etc.  
	In claim 10, it is unclear as claimed whether the claim intends to require the X-axis direction guide rail, pedestal, and Y-direction guide rail to be part of the recited “cutter holder adjusting system” or not.  That being said, it is unclear whether the term “cutter holder adjusting system” is or is not intended to invoke 35 USC 112(f) in claim 10, noting that if the claim intends to recite that these elements are all part of the cutter holder adjusting system, then 35 USC 112(f) would not be invoked (as these elements would constitute sufficient structure to perform the function of adjusting the cutter holder), whereas if the claim does not intend to recite that these elements are part of the cutter holder adjusting system, then 35 USC 112(f) would be invoked (as the recited structure re the “base”, per se, would not be sufficient to perform the recited function of adjusting the cutter holder).  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 5, the claim recites “wherein a deformation groove (223) is further annularly and uniformly distributed on an outer sidewall of the second shaft sleeve (221), the deformation groove (223) is arranged along the mother line of the second shaft sleeve (221), and a limit clamp ring (248) for driving the second shaft sleeve (221) to deform adaptively is disposed in the deformation groove (223)”.  However, the specification does not describe such in a manner so as to demonstrate possession thereof.  
Firstly, it is noted that the specification as filed does not appear to clearly describe that one deformation groove 223 is “annularly and uniformly distributed on an outer sidewall of the second shaft sleeve 221”).
Additionally, it is noted that paragraph 76 indicates that 248 (shown in Figure 4) is a “limit clamp ring” that is “disposed in the deformation groove” 223.  However, this is inconsistent with Figures 4 and 5.  It appears that 248 in Figure 4 is in one of the linear deformation grooves 223, but there does not appear to be any sort of “ring” 248 that is “disposed in the deformation groove” 223.  See Figures 4-5, noting that if 248 were a “ring” in which sleeve 221 was located, then 248 would be visible at the bottom of 221 in Figure 4 as well as the top of 221, which is not the case.  It is additionally unclear how or in what regard such a “ring” would be “disposed in” one (linear) groove 223.
In claim 7, the claim recites “the connection disc (235) is provided as at least two lobes, and a flat key (236) fitting with the cutter holder spindle (206) is disposed between two adjacent lobes of connection discs (235)”.  That said, as noted above in a separate rejection of claim 7 under 35 USC 112(b), firstly, it is unclear as claimed whether the recited “connection discs” (i.e., plural) at the end of claim 7, last line, are intended to be additional to the previously recited “connection disc” (previously set forth in line 5 of claim 7).  In the event that claim 7 intends to encompass plural connection discs, it does not appear that the specification as filed teaches such in a manner so as to demonstrate possession thereof, and it is unclear where such would be located and how such would function.  Note that at present, only one connection disc 235 appears to be shown (see Figure 6 and Figure 7).  
In claim 8, line 6, the claim recites “the worm and worm gear mechanism comprises an indexing worm (104) and a damping worm (105)…”.  However, as noted above in a separate rejection of claim 8 under 35 USC 112(b), it is unclear as claimed how many “worms” are intended to be required by this limitation, i.e., three (re the “worm” of the “worm and worm gear mechanism” limitation, plus the indexing worm, plus the damping worm), or two (as in the “worm and worm gear mechanism” is recited as an entity that comprises an indexing worm and a damping worm).  In the event that the limitation intends to recite three worms, it does not appear that the specification clearly teaches such in a manner so as to demonstrate possession thereof, and it is unclear how such would be configured or function.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0213602 to Winkel (hereinafter, “Winkel”) in view of CN 105458307 A (hereinafter, CN ‘307).
Winkel teaches a CNC gear cutting machine 10.  See paragraph 0052 and Figure 1.

[AltContent: textbox (BB)][AltContent: connector][AltContent: textbox (WB)][AltContent: connector]
    PNG
    media_image1.png
    529
    590
    media_image1.png
    Greyscale

	Winkel’s gear cutting machine 10 is capable of being used to machine a worm wheel/worm gear (see paragraph 0043; see also the various axes of movement X1, V1, Z1, A1, B1, C2, and the configuration of the working head 20, which would serve to allow a worm wheel/worm gear mounted at 30 to be machined).  The worm wheel (i.e., “worm gear” re the present claim language) is configured to be clamped by a workpiece mount of a work table 30 of a workbench (see the work bench labeled above in the annotated reproduction of Figure 1 as “WB”; see also paragraphs 0010, 0052-0053, 0057, for example).  Note that the workpiece and aforedescribed workpiece mount (of 30) are rotatable in the rotational movement C2 direction shown in Figure 1 (see also paragraph 0052).
	Additionally, Winkel’s gear cutting machine 10 includes a working head 20 (see Figure 1 and paragraph 0052, as well as, for example, paragraphs 0043-0044, for example) at which a gear cutting tool is mounted for rotational movement B1, for linear movement along axis V1, for pivotal movement via rotational movement A1, for linear movement along axis Z1, and for linear movement along axis X1.  These movements are carried out under CNC control (paragraph 0052).  Thus, Winkel’s gear cutting machine 10 comprises an adjusting system (i.e., the driving and/or guiding arrangements for, under automatic CNC control, carrying out the various aforedescribed movements of the cutter of the working head 20 relative to the workbench WB, e.g., in X1, Z1, V1, as well as the rotational movements of the cutter along B1 and A1, as described previously).  Note also that Winkel shows (see arrow Z1 and annotated Figure 1 above) a vertically movable element/bracket, labeled above as “BB”, re the presently-claimed “big bracket”.  See also paragraph 0052.
	However, while Winkel does teach that the cutter is clamped to the working head 20 (paragraph 0052, for example), and does show a “big bracket” BB (labeled above, movable in Z1), Winkel provides few details of the working head 20, and does not explicitly teach the details (e.g., slide rails, hydrostatic bearing mechanisms) of the structure of the cutter holder recited in the last two indented portions of claim 1.
	However, attention is directed to CN ‘307.  It is noted that a machine translation of CN ‘307 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, for any references herein to paragraph numbers, page numbers, or the like re CN ‘307, attention is directed to that machine translation.
CN ‘307 teaches a gear cutter holder for clamping a cutter 12, wherein the cutter holder comprises a big bracket 2 (see Figure 1 and paragraph 0029, for example), wherein a first slide rail (labeled below in the annotated reproduction of Figure 1 as SR1; in addition to the fact that such looks identical to the first slide rail 202 of Figure 2 of the present application, attention is also directed to paragraph 0029 which teaches that 3 is a “sliding” seat on large/big bracket 2; see also paragraph 0008) is disposed on the big bracket 2, slide seat 3 is in sliding fit with and disposed on the aforedescribed first slide rail SR1 (Figure 1, paragraphs 0008, 0029).  A second slide rail (described in paragraph 0032) is disposed on the slide seat 3, and a small bracket 4 is in sliding fit with and disposed on the aforedescribed second slide rail (see Figure 2 and paragraph 0032, which explicitly teaches that the small bracket 4 is installed on the sliding seat 3 so as to be slidingly mounted relative to 3 on guide rails that connect 3 and 4).  The first slide rail SR1 and aforedescribed second slide rail, at the very least, are “parallel to each other”, as broadly claimed, in that they are both three-dimensional objects that each have an infinite number of axes (extending in an infinite number of respective directions) passing therethrough, inherently including axes that are parallel to one another.
Additionally, a cutter holder spindle 1 is disposed between the big bracket 2 and the slide seat 3 (see Figure 1 and paragraphs 0029-0030).  A cutter bar 11 or 11+12 synchronously rotating with the cutter holder spindle 1 is disposed between an end of the cutter holder spindle 1 facing toward the small bracket 4 and the small bracket 4 (Figure 1 and paragraphs 0030 and 0033, for example).  A gearbox (labeled in the annotated reproduction of Figure 1 below as “GB”; compare such to the gearbox 208 of the Figure 2 of the present application) for driving the cutter spindle 1 to rotate (via the transmission gear shaft 7 that is part of/within the gearbox GB) is disposed in the big bracket 2 (see Figure 1 and paragraphs 0029-0030).  


[AltContent: connector][AltContent: connector][AltContent: textbox (SR1)][AltContent: connector]
    PNG
    media_image2.png
    326
    877
    media_image2.png
    Greyscale

[AltContent: textbox (MP1)][AltContent: textbox (GB)]



Furthermore, a first hydrostatic bearing mechanism is disposed between the slide seat 3 and the cutter holder spindle 1 (see paragraph 0029, which teaches that a hydrostatic bearing structure is formed between shaft sleeve 6 and the main shaft/cutter holder spindle 1, and it is noted that sleeve 6 is between 3 and 1, as can be seen in at least Figure 1; see also paragraph 0030, which teaches that “the connection part of the sleeve 6 and the main shaft 1 forms a hydrostatic oil cavity, thus forming a hydrostatic bearing”), and a second hydrostatic bearing mechanism is disposed between the cutter bar (11 or 11+12) and the small bracket 4 (see, for example, paragraphs 0032-0033, which teach that a taper sleeve 9 is “arranged between the small bracket 4 and the sleeve 5”, and that “taper sleeve 9 and small bracket 4 are connected by a taper, and a hydrostatic oil cavity is formed between the taper sleeve 9 and the sleeve 5, thus forming a hydrostatic bearing”; see also Figures 1-2, noting that the just-described hydrostatic bearing between 9 and 5 is located between 11 and 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cutter holder/brackets/slide rails/hydrostatic bearing structure arrangement (along with the other structure shown as a whole in Figure 1 of CN ‘307) taught by CN ‘307 for the generic big bracket (BB labeled in the annotated reproduction of Figure 1 of Winkel above) and working head 20 and cutter holder and cutter driving structure taught by Winkel, for the purpose of providing a gear cutter holding/driving arrangement that has high rigidity and high-precision, as well as prolonged service life (as taught by CN ‘307; see paragraphs 0002, 0006, and 0016, for example), and additionally noting that such amounts to the simple substitution of one known gear cutter holder/driving arrangement (that of CN ‘307) for another (that of Winkel) to obtain the predictable result of the gear cutting tool being able to be driven in rotational directions B1, A1 and linear directions V1, X1, and Z1, as taught by Winkel, which tool driving capabilities are unchanged in the modification.  
	Regarding claim 2, note that CN ‘307 teaches that the aforedescribed first hydrostatic bearing mechanism comprises a first shaft sleeve 6 sleeved to the cutter holder spindle 1 (see Figure 1 and paragraph 0029, for example), and a first hydrostatic oil chamber is provided between the first shaft sleeve 6 and the cutter holder spindle 1 (see paragraph 0030, which teaches that the “connection part of the sleeve 6 and the main shaft 1 forms a hydrostatic oil cavity”).  Additionally, an inner hole of the first shaft sleeve 6 is a conical hole (see Figure 1, particularly the enlarged and annotated partial reproduction of Figure 1 shown below, noting that lines A1, A2 are offset and parallel to the centerline labeled below as CL, and noting the taper of the inner hole of 6 that can be seen in comparison to lines A1, A2), a conical section (of 1; see Figure 1) fitting with the first shaft sleeve 6 is provided on the cutter holder spindle 1 (see Figure 1, noting the fit of 1 into the conical hole of 6 shown in the annotated and enlarged partial reproduction of Figure 1 below), and the conical hole and the conical section have the same conicity (see the enlarged and annotated partial reproduction of Figure 1 below).  A first mounting portion (labeled in the above annotated reproduction of Figure 1 as MP1; compare such to 203a in present Figure 2) for mounting the cutter holder spindle 1 is disposed on the slide seat 3 (see Figure 1), and the first shaft sleeve 6 and a side of the first mounting portion MP1 are in limiting fit (see Figure 1) and are provided therebetween with a first adjusting washer (labeled in the annotated and enlarged partial reproductions of Figure 1 below as AW1; compare such to the first adjusting washer 211 shown in labeled in Figure 3 of the present application, and also shown but not labeled in Figure 2 of the present application) for adjusting an axial position of the first shaft sleeve 6 relative to the conical section to adjust a fit clearance between the first shaft sleeve 6 and the conical section.

[AltContent: textbox (SN)][AltContent: connector][AltContent: textbox (LS)][AltContent: connector][AltContent: textbox (TB)][AltContent: connector][AltContent: connector][AltContent: textbox (PP)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (CL)][AltContent: connector][AltContent: textbox (A2)][AltContent: textbox (A1)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    483
    571
    media_image3.png
    Greyscale



[AltContent: textbox (SS1)][AltContent: connector][AltContent: textbox (AW1)][AltContent: connector]
    PNG
    media_image4.png
    264
    371
    media_image4.png
    Greyscale

	Additionally, regarding claim 3, CN ‘307 teaches a positioning plate (labeled in the above annotated and enlarged partial reproductions of Figure 1 as PP; compare such to the positioning plate 212 labeled in Figures 2 and 3 of the present application) sleeved to the cutter holder spindle 1 is fixedly mounted on the other side of the first mounting portion (MP1, labeled above), and a thrust bearing (labeled above as “TB”; compare such to thrust bearing(s) 213 in present application Figures 2-3) for bearing an axial force is respectively disposed on two sides of the positioning plate PP (see above).  Also, a first shaft shoulder (labeled above as SS1) positioned between the conical section and the positioning plate PP is disposed on the cutter holder spindle 1.  See Figure1.  Additionally, a side of the positioning plate PP away from the first shaft sleeve 6 is provided with a limit sleeve (labeled above as LS; compare to limit sleeve 214 labeled in present application Figure 3 and shown but not labeled in present application Figure 4) sleeved to the cutter holder spindle 1, and a side of the limit sleeve LS away from the positioning plate PP is provided with a spindle nut (labeled above as SN; compare such to spindle nut 215 labeled in present application Figure 3 and shown but not labeled in present application Figure 2) in threaded fit with the cutter holder spindle 1, wherein one thrust bearing (the left TB labeled above) is disposed between the positioning plate PP and the first shaft shoulder SS1, and the other thrust bearing TB (the right TB labeled above) is disposed between the positioning plate PP and the limit sleeve LS.  See Figure 1, especially the annotated reproduction(s) thereof (and/or annotated enlarged partial reproduction(s) thereof) above.    
	Regarding claim 4, CN ‘307 teaches that the second hydrostatic bearing mechanism comprises a sleeve 5 sleeved to the cutter bar 11 (or 11+12) in sliding fit and synchronously rotating with the cutter bar 1 (see Figures 1-2 and paragraphs 0029-0032, for example).  A second shaft sleeve 9 is sleeved to the sleeve 5, and a second hydrostatic oil chamber is provided between the second shaft sleeve 9 and the sleeve 5 (see paragraph 0032, which teaches that a hydrostatic oil cavity/chamber is formed between sleeves 9 and 5).  Additionally, an outer wall of the second shaft sleeve 9 is a conical surface (see Figure 2 and paragraphs 0031-0036, for example), a conical through hole fitting with the conical surface (of 9) is provided on the small bracket 4 (see Figures 1-2 and paragraphs 0031-0036 and particularly paragraphs 0031-0032) and the conical surface and the conical through hole have the same conicity (Figure 2; and paragraph 0031 which teaches that the taper of 4 “matches” the taper of sleeve 9).  Also, an expansion seam 91 (see Figures 4-5; compare seam 91 to expansion seam 222 of present application Figure 5, for example) is provided on the second shaft sleeve 9 along a “mother line” (as such is best understood; again, compare seam 91 to expansion seam 222 of present application Figure 5, for example; see also paragraph 0033 of CN ‘307).  A clearance adjusting mechanism for adjusting an axial position of the second shaft sleeve 9 relative to the conical through hole (of 4) to adjust a fit clearance between the second shaft sleeve 9 and the sleeve 5 is disposed on the small bracket 4.   See Figure 2 and paragraph 0036, for example.
	Regarding claim 5, CN ‘307 teaches that “a” deformation groove 92 is further annularly and uniformly distributed (see Figure 4; compare such to Figure 5 of the present application and deformation groove 223 of the present application) on an outer sidewall of the second shaft sleeve 9 (see Figure 4 and paragraph 0033).  The deformation groove 92 is arranged “along” the “mother line” (“along” which seam 91 is provided) of the second shaft sleeve 9 (see Figure 4; compare such to Figure 5 of the present application).  As such is best understood in view of the above issues with respect to 35 USC 112, a limit clamp “ring” (see paragraphs 0008-0014 and particularly paragraphs 0013-0014, as well as paragraphs 0033-0035 and particularly paragraph 0035 re the discussion of the linear grooves 91 being filled with elastomer, as is the case in the present application as best understood; see paragraph 76 of the present application) for driving the second shaft sleeve 9 to deform adaptively is disposed in the deformation groove 9.  Additionally, an oil groove 93 (see Figure 4 and paragraph 0033) is further provided on an inner wall of the second shaft sleeve 9, an oil hole 94 (see Figure 4 and paragraph 0033) interconnected with an outer wall of the second shaft sleeve 9 is provided in the oil groove 93 (paragraph 0033), and an annular oil groove (labeled below as “AOG” in the annotated reproduction of Figure 2 below; compare AOG to annular oil groove 226 of Figure 4 of the present application) corresponding to the oil hole 94 is provided on an inner wall of the conical through hole (of 4).  See paragraphs 0033 and 0034, as well as the annotated reproduction of Figure 2 below.

[AltContent: textbox (AOG)][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    441
    563
    media_image5.png
    Greyscale


Claim 6, as best understood in view of the above rejections under 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0213602 to Winkel (hereinafter, “Winkel”) in view of CN 105458307 A (hereinafter, CN ‘307) as applied to at least claim 1 above, and further in view of CN 202560938 U (hereinafter, CN ‘938).
Winkel in view of CN ‘307 teaches all the aspects of claim 6 that were discussed in the above rejection(s) based thereon.  
Regarding claim 6, it is noted that Winkel teaches rotation of the gear cutting tool re rotation movement B1 (see Winkel, Figure 1), and that CN ‘307 teaches a transmission gear shaft 7 (within the gearbox GB labeled and discussed above) that is used to rotate the cutter holder spindle 1 and cutter bar 11 and hob cutter 12 about the longitudinal axis of the cutter bar 11 (paragraph 0029 of CN ‘307 as well as Figure 1 thereof), i.e., re rotational movement B1 of Winkel.  Furthermore, a gear (labeled below in the annotated reproduction of Figure 1 as “G”) can be seen located within the gearbox GB.  However, CN ‘307 is silent as to details of the transmission arrangement used to rotationally drive the transmission gear shaft 7, and thus does not explicitly teach the first rotating shaft, first gear, second gear, and the difference in the number of teeth between the first and second gears, as set forth in claim 6.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (SR1)][AltContent: connector]
    PNG
    media_image2.png
    326
    877
    media_image2.png
    Greyscale

[AltContent: textbox (G)][AltContent: textbox (MP1)][AltContent: textbox (GB)]


However, attention is directed to CN ‘938.  It is noted that a machine translation of CN ‘938 is being made of record in the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, for any references herein to paragraph numbers, page numbers, or the like re CN ‘938, attention is directed to that machine translation.  
CN ‘938 teaches a drive transmission arrangement for rotationally driving a hobbing tool in a gear hobbing machine (see paragraphs 0002, 0004, 0006-0007).  In particular, CN ‘938 teaches a first rotating shaft (such as the shaft portion of gear 3, which shaft portion is, for example, within the upper left bearing 12 of Figure 1) parallel to the cutter holder spindle 4 (see Figure 1).  A first gear 1 and a second gear 2 that respectively and synchronously rotate with the cutter holder spindle 4 are arranged on the cutter holder spindle 4.  See Figure 1, as well as at least paragraphs 0007 and 0016, for example.  A third gear 3 simultaneously engaged with the first gear 1 and the second gear 2 is disposed on the first rotating shaft (i.e., the shaft portion of 3).  See Figure 1 and also paragraph 0016, for example, which explicitly teaches that the gears 1 and 2 mesh with gear 3 at the same time.  Additionally, a difference in the number of teeth between the first gear 1 and the second gear 1 has an absolute value of 1.  See paragraphs 0007 and 0011, as well as the translation of claim 1 of CN ‘938, which explicitly teach that gear 2 has one more tooth than gear 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the specific drive transmission structure taught by CN ‘938 to the gearbox arrangement taught by CN ‘307 (such that gear 1 of CN ‘938 were sleeved on spindle 1 of CN ‘307 the way that gear 1 of CN ‘938 is sleeved on cutter spindle 4 of CN ‘938), for the purpose of providing an arrangement to rotationally drive the spindle 1 of (Winkel)/CN ‘938 that eliminates any gap between teeth of the drive gearing arrangement, thus ensuring the smooth hobbing of the tool rest, reducing noise, and ensuring transmission accuracy, all while being a transmission design that is of simple structure of easy transformation with low cost, all as taught by CN ‘938 (see paragraph 0011, for example, of CN ‘938).  
Claims 8, 7 (noting that claim 7 depends from claim 8), and 9, as best understood in view of the above rejections under 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0213602 to Winkel (hereinafter, “Winkel”) in view of CN 105458307 A (hereinafter, CN ‘307) as applied to at least claim 1 above, and further in view of CN 207358299 U (hereinafter, CN ‘299).
Winkel in view of CN ‘307 teaches all the aspects of claim 8 (and claims 7 and 9) that were discussed in the above rejection(s) based thereon.  
In particular, regarding claim 8, as discussed above, Winkel teaches a workbench (labeled above as WB, as discussed previously).  The workbench WB comprises a “housing” (see Figure 1 of Winkel).  A workbench “body” 30 is disposed on the housing of the workbench WB, and is rotatable (see rotational movement C2 shown in Figure 1 of Winkel, as well as paragraph 0052) about a vertical axis (see Figure 1 of Winkel).  
That said, Winkel is silent as to the inner workings of the workbench WB and workbench body 30, and does not provide disclosure of the particular mechanism used to provide the rotation C2 of the workpiece and workbench body 30, and thus does not teach the mandrel, nor the worm and worm gear mechanism, nor the mandrel sleeve, as set forth in claim 8.
However, attention is directed to CN ‘299.  It is noted that a machine translation of CN ‘299 is being made of record in the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, for any references herein to paragraph numbers, page numbers, or the like re CN ‘299, attention is directed to that machine translation.  
In particular, re claim 8, CN ‘299 teaches a precision rotary workpiece table arrangement (see Figures 1 and 2 of CN ‘299; compare these to Figures 8 and 9 of the present application) for use in a gear hobbing machine (see paragraphs 0002, 0007, for example).   CN ‘299 teaches a rotary worktable body 1 (paragraph 0020, Figure 1) that is driven in rotation about a vertical axis (Figure 1).  CN ‘299 additionally teaches a mandrel 2, and a “worm and worm gear mechanism” (paragraph 0020) that comprises an indexing worm 8 and a damping worm 9 (paragraph 0022 and Figures 1-2) “parallel to each other in axis” (as such is best understood; see Figures 1 and 2).  
Same ends of the indexing worm 8 and the damping worm 9 are respectively provided with a first engagement gear 10 and a second engagement gear 11 engaged with each other (see Figure 2 and paragraph 0022).  A transmission ratio of the first engagement gear 10 to the second engagement gear 11 is equal to 1 (see paragraph 0022 which notes that 10 and 11 have the same number of teeth, and see also Figure 2).  The indexing worm 8 and the damping worm 8 have the same helix angle but opposite rotation directions (see paragraph 0022 and Figure 2).  A mandrel sleeve 13 (insofar as such is the case re 108 of the present disclosure; see present Figure 8 and also Figure 1 of CN ‘299) synchronously rotating with the mandrel 2 is sleeved to the mandrel 2, and an indexing worm gear (outer portion of 13 that is engaged by indexing worm 8, insofar as such is the case re “indexing worm gear” 109 being the outer portion of mandrel sleeve 108 in the present disclosure; see Figure 1 of CN ‘299 and Figure 8 of the present application) engaged with the indexing worm 8 and a damping worm gear 9 engaged with the damping worm (outer portion of 13 that is engaged by damping worm 9, insofar as such is the case re damping worm gear 110 of the present disclosure being the outer portion of mandrel sleeve 108; see Figure 8 of the present disclosure and Figure 1 of CN ‘299) are arranged on the mandrel sleeve 13 (see CN ‘299, Figure 1, as well as paragraph 0022).  The indexing worm 8 is transmissively connected to a power component (see paragraph 0023), and a micro-motion component 12 (see Figure 2 of CN ‘299, and compare such to 116 of Figure 9 of the present disclosure; see also paragraphs 0022-0023 of CN ‘299) for driving the damping worm 9 (see paragraphs 0022-0023 and Figure 2 of CN ‘299) to slightly move along an axial direction thereof to ensure zero-clearance engagement (see paragraphs 0022-0023) between the damping worm 9 and the damping worm gear (of 13) is disposed on the damping worm 9.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rotary table/”workbench body” 1 and workbench (Figure 1 of CN ‘299 as a whole) taught by CN ‘299 for the rotary table/”workbench body” 30 and workbench WB taught by Winkel (of Winkel/CN ‘307), for the purpose of providing Winkel/CN ‘307 with a precision worktable (see CN ‘299, paragraph 0002) that does not generate direct friction, and thus, which has increased service life, thus saving maintenance costs and reducing maintenance difficulties, as expressly taught by CN ‘299 (paragraph 0013, for example).  
Regarding claim 7 (which depends from claim 8), as best understood in view of the above issues with respect to 35 USC, it is noted that CN ‘307 teaches a transmission gear shaft 7 that is sleeved to the cutter holder spindle 1.  As noted above, one gear (labeled above as “G” in an annotated reproduction of Figure 1 of CN ‘307) is shown on shaft 7, and it is further noted that 7 is disclosed by CN ‘307 as a “transmission gear shaft”.  That said, it is noted that it is considered inherent that there is some sort of further gear that must mesh with the gear G (G being located on transmission gear shaft 7), or else 7 wouldn’t be a transmission gear shaft, and 1 and 7 wouldn’t be able to be driven to rotate via such gear G.  See paragraphs 0029-0030 of CN ‘307 and Figure 1.  Additionally, the right (with respect to Figure 1 of CN ‘307) end of the transmission gear shaft 7 is provided with a connecting disc 81 fixedly connected to the transmission gear shaft 7 (see Figures 1 and 3 of CN ‘307), the connection disc 81 is provided as at least two lobes 81, 81 (as such is best understood; see Figure 3 of CN ‘307, and compare 81, 81 to 235, 235 of Figure 7 of the present application), and a flat key 82 fitting with the cutter holder spindle 1 is disposed between two adjacent lobes of connection discs 81, 81.  See Figure 3 and paragraph 0030 of CN ‘307.  
Regarding claim 9, attention is once again directed to CN ‘299, which teaches that an axial hydrostatic guide rail 4 and a radial hydrostatic guide rail 5 (Figure 1; paragraph 0020) are arranged between the housing 3 and the mandrel 2 (see Figure 1).  The axial hydrostatic guide rail 4 is coaxial with the mandrel 2 (see Figure 1) and disposed on an upper end surface of the mandrel 2 (see Figure 1).  An annular groove (see Figure 1 and paragraphs 0020-0021 and 0008; i.e., the groove in the bottom of 1 and in which 4 is received) for avoiding the axial hydrostatic guide rail 4 (see paragraphs 0020-0021 and 0008) is provided on an undersurface of the workbench body 1 (see Figure 1).  The radial hydrostatic guide rail 5 is coaxial with the mandrel 2 and sleeved to the mandrel 2 (Figure 1, paragraphs 0020-0021, 0008).  A hydraulic oil passage 6 for providing hydraulic oil between the axial hydrostatic guide rail 4 and a fitting surface of the mandrel 2 as well as between the radial hydrostatic guide rail 5 and the fitting surface of the mandrel 2 to form a hydraulic oil film is provided in the housing 3.  See Figure 1 as well as paragraphs 0020-0021, 0008, and the machine translation of claim 1 of CN ‘299.
Claim 10, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0213602 to Winkel (hereinafter, “Winkel”) in view of CN 105458307 A (hereinafter, CN ‘307) as applied to at least claim 1 above, and further in view of DD 261537 An (hereinafter, DD ‘537).
Winkel in view of CN ‘307 teaches all the aspects of claim 10 that were discussed in the above rejection(s) based thereon.  
It is additionally noted that Winkel’s gear cutting machine includes a base (labeled below in the annotated reproduction of Figure 1 as “base”).  As noted previously, Winkel additionally teaches that carriage (mentioned in paragraph 0054) or pedestal P (shown below) is movable (under CNC control) linearly in the horizontal direction labeled in Figure 1 as X1 (see Figure 1 and paragraphs 0052, 0054, for example), and that the working head 20 (and big bracket BB, replaced in Winkel/CN ‘307 with element 2 and the appurtenances thereof from Figure 1 of CN ‘307 as discussed above re claim 1) is movable (under CNC control) linearly in the vertical direction labeled in Figure 1 of Winkel as Z1.
[AltContent: textbox (BB)][AltContent: connector][AltContent: textbox (P)][AltContent: connector][AltContent: textbox (Base)][AltContent: connector]
    PNG
    media_image6.png
    417
    475
    media_image6.png
    Greyscale


However, it is noted that Winkel (in view of CN ‘307) does not teach a third orthogonal (i.e., perpendicular to both the axis labeled as X1 and the axis labeled as Z1) axis of movement, additional to the movement axis V1 (re the first and second slide rails recited in claim 1). 
However, attention is directed to DD ‘537.  It is noted that a machine translation of DD ‘537 is being made of record in the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, for any references herein to paragraph numbers, page numbers, or the like re DD ‘537, attention is directed to that machine translation.  
DD ‘537 teaches a gear hobbing machine (shown in Figure 4; see also page 7 of the machine translation, all paragraphs under the heading “3rd embodiment (FIGS. 3 and 4)”, through the end of page 8).  Note that 8 is a stand that is driven horizontally (under NC control) back and forth along the axis labeled in Figure 4 as Y, towards and away from rotary workpiece table 12 (which is driven to rotate about a vertical axis D; see Figure 4 and page 7, the paragraph beginning “[B]y and NC drive…”).  See page 7, the paragraph beginning “[O]n the cross slide 7…”.  (Note that this axis labeled by DD ‘537 as Y is thus analogous to the horizontal axis labeled in Figure 1 of Winkel as X1, along which carriage/pedestal P moves towards and away from 30 of Winkel).  Additionally, on guides on stand 8, a slide 9 is NC controlled so as to be guided back and forth vertically in the direction labeled in Figure 4 as Z (see Figure 4 as well as page 7, the paragraph beginning “[O]n guides on stand 8…”).  (Note that axis Z of DD ‘537 is thus analogous to the vertical axis labeled in Figure 1 of Winkel as Z1).  Furthermore, DD ‘537 additionally teaches that the stand 8 is arranged on a transverse slide 7 so as to be linearly driven under NC control back and forth in a horizontal direction labeled in Figure 4 as X, which is perpendicular to the axes labeled in Figure 4 as Y and Z.  See Figure 4, as well as at least page 7, the paragraph beginning “[I]n the third embodiment”.  Additionally, it is noted that DD ‘537 further teaches that the numerically controlled movements of the hob 5 (gear cutting tool) in the axes labeled by DD ‘537 as X, Y, and Z are “guided” movements.  See, for example, page 8, the paragraph beginning “[T]he movement necessary…”, as well as the machine translation of claim 14.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the additional transverse cross slide 7, movable in a third linear axis direction (labeled in Figure 4 of DD ‘537 as X), perpendicular to both the vertical (i.e., the axis labeled in Figure 4 of DD ‘537 as Z and the axis labeled in Figure 1 of Winkel as Z1) and horizontal (labeled in Figure 4 of DD ‘537 as Y and in Figure 1 of Winkel as X1) axis that is towards and away from the rotary workpiece table arrangement (12 of Figure 4 of DD ‘537; 30 of Figure 1 of Winkel), to Winkel/CN ‘307’s gear cutting machine (see Figure 1 of Winkel, for example), along with the necessary appurtenances therefor (i.e., driving and guiding arrangements), such that carriage P of Winkel (labeled above) is provided on an upper portion of 7 of DD ‘537 (akin to how 8 is mounted on top of 7 in Figure 4 of DD ‘537) for the purpose of expanding the functionality of Winkel/CN ‘307’s device by providing the gear cutter with an additional degree of freedom.  Note that resultantly, the horizontal direction perpendicular to the axes labeled in Figure 1 of Winkel can be considered the claimed X direction of claim 10, and the guide arrangement therefor taught by DD ‘537 constitutes the “X-direction guide rail”, arranged on the base of Winkel, with transverse cross slide 7 of DD ‘537 constituting the claimed “pedestal”. Furthermore, the “radial” (with respect to 30 of Winkel) movements of carriage P (which constitutes the claimed “cutter holder seat” re claim 10) towards and away from 30 of Winkel is necessarily guided in the direction labeled in Figure 1 of Winkel as X1 (re the automated NC controlled X1 movement shown in Figure 1 of Winkel; see also paragraphs 0044, 0052, 0054 of Winkel, as well as paragraphs 0003-0008 and 0013, for example), and the necessarily present (necessary to achieve precision gear workpieces re the NC movements taught by Winkel) guide rail arrangement is considered to constitute the claimed “Y-direction guide rail”.  Furthermore, the sliding of BB/2 of Winkel/CN ‘307 in the vertical direction is necessarily guided (re the automated NC controlled Z1 movement shown in Figure 1 of Winkel; see also paragraphs 0044, 0052 of Winkel, as well as paragraphs 0003-0008 and 0013, for example), and the necessarily present (necessary to achieve precision gear workpieces re the NC movements taught by Winkel) vertical movement guide rail on P (that vertically guides BB/2 in the vertical direction labeled in Figure 1 of Winkel as Z1) constitutes the presently claimed “Z-direction guide rail” for vertically guiding BB/2 of Winkel/CN ‘307 re claim 10.  
In the alternative re the guide rails of Winkel and DD ‘537, in the event that it is held that it is not inherent that there are guide rails for guiding the three perpendicular axis directions provided re Winkel as modified by DD ‘537, then Examiner takes Official Notice that the use of guide rails to guide linear movements of moving parts of machining devices is extremely well-known and widely used in manufacturing for the well-known purpose of providing the precision relative movements between the cutting tool and workpiece necessary to produce high quality, precise, and accurate workpieces.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a respective guide rail, as is well-known, for guiding the moving parts of Winkel as modified by CN ‘307 and DD ‘537 in the resultant three perpendicular linear axes, i.e., the axes labeled in Figure 1 of Winkel as X1 and Z1, which constitute the claimed Y and Z directions, respectively, and the axis labeled in Figure 4 of DD ‘537 as X, which constitutes the claimed X direction, for achieving the well-known purpose of providing the precision relative movements between the cutting tool and workpiece necessary to produce high quality, precise, and accurate workpieces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
October 4, 2022